Citation Nr: 9923354	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for impotence, secondary to 
a service connected schizo-affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for schizophrenia, undifferentiated type, 
was established in May 1973.  In October 1997 the RO, inter 
alia, denied the veteran's claim for impotence secondary to 
service connected schizoaffective disorder.


REMAND

Review of the claims file indicates that the veteran 
underwent a battery of psychological tests to determine the 
etiology of an erectile disorder in May and July 1996.  Notes 
indicate that the test data was to be forwarded to the 
treating psychologist for interpretation but there is no 
evidence in the record that the data was ever reviewed by the 
treating psychologist and the data is not included in the 
claims file.

The United States Court of Veterans Appeals has held that 
there is a duty to assist in the completion of an application 
for benefits under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1999), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Accordingly, the case is remanded for the following:

1. The RO should obtain the medical 
records associated with the veteran's 
psychological testing for erectile 
disorder at the Honolulu, Hawaii VA 
Medical Center in May through July 
1996.  All pertinent evidence should 
be associated with the claims file.


2. If and only if the RO finds the 
veteran has submitted a well-grounded 
claim of service connection for 
impotence, the veteran should be 
afforded an appropriate VA examination 
to determine the current nature and 
etiology of the claimed disability.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination should 
include any tests or studies necessary 
for an accurate assessment.  The 
examiner is requested to reconcile the 
diagnoses provided in previous 
examination reports, and determine 
whether it is more likely, as likely 
or less likely than not that any 
diagnosed sexual dysfunction is 
related to the veteran's service 
connected schizo-affective disorder or 
treatment therefore including 
medications.

3. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



